Citation Nr: 9901598	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-48 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to an increased rating for lumbosacral strain 
with disc protrusion, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1979; and had several subsequent periods of active 
duty for training (ACDUTRA) in connection with service in the 
New York Army National Guard, the dates of which are not 
fully documented in the record.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision by the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran testified at a hearing at the RO 
on April 22, 1997, in connection with his appeal.  

An award of compensation for the veteran's service-connected 
back disability paid at the 40 percent rate since August 1992 
was terminated by the RO from October 1, 1995, because the 
veteran did not report for a VA examination scheduled to 
determine the current status of the disorder.  The veteran 
subsequently expressed a willingness to report, and the 
necessary clinical studies were performed in December 1995 
and January 1996.  The claim was reviewed by a rating board 
in June 1996, at which time a 20 percent rating was assigned 
from October 1, 1995, the date of the prior discontinuation 
of compensation.  The present appeal is from this rating.  
Since the prior rating of 40 was assigned in June 1993 and 
that rating decision was not appealed by the veteran, it is 
not subject to review by the Board at the present time.  The 
issue before the Board is limited to whether the veteran is 
entitled to a rating higher than 20 percent during the period 
since October 1, 1995.  

On July 17, 1996, the Board issued a decision in a separate 
appeal, which had been pending since before the 
discontinuation of the 40 percent rating, on the issue of 
whether the veteran was entitled to an effective date earlier 
than August 11, 1992, for the award of service connection for 
the back disability, holding that the proper effective date 
for the award was September 1, 1987.  In effectuating the 
Boards decision, the RO in August 1996 assigned a rating of 
10 percent for the period from September 1, 1987, August 10, 
1992, but did not provide proper notice to the veteran of 
this action or authorize the payment of a retroactive award 
to him.  The RO subsequently amended the award in April 1997 
and issued a notice to the veteran which explained precisely 
the action taken and allowed him another period of one year, 
extending to April 18, 1998, for initiating an appeal.  

Since a notice of disagreement was not received within the 
one-year period following the April 18, 1997, notice, the 
issue of entitlement to a rating higher than 10 percent for 
the period from September 1, 1987, through August 10, 1992, 
is not presently before the Board.  However, the veteran's 
representative, in a statement received in October 1996, has 
requested consideration of the veteran's entitlement to an 
increased rating during this period.  The matter of 
entitlement to an increased rating higher than 10 percent for 
the veteran's back disability during the period from 
September 1, 1987, through August 10, 1992, is therefore 
referred to the RO for appropriate action.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  The 
instructions in this remand should be carried out in a 
logical chronological sequence, and none may be given a lower 
order of priority than any other.  

The veteran's service-connected back disability is currently 
rated under Codes 5295 and 5293, the provisions of the VA 
rating schedule that pertain to lumbosacral strain and 
intervertebral disc syndrome, respectively.  See 38 C.F.R. 
§ 4.71a, Codes 5295 and 5263 (1998).  It cannot be determined 
from the record how the disability was apportioned between 
the two codes in calculating the rating assigned.  In 
addition, it is well established that a claim for increase 
must be considered under all codes under which a rating is 
potentially assignable.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The basis for a decision to rate a disability 
under one particular code and not others must be articulated, 
and this rule applies also to ratings assigned by analogy.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992); See also 
38 C.F.R. § 4.20 (1998).  

Since the veteran's back disability is subject to rating 
consideration on the basis of limitation of motion, see 
38 C.F.R. § 4.71a, Code 5292 (1998), and since functional 
impairment due to pain has been alleged, the rating must be 
reviewed in light of the holding of the United States Court 
of Veterans Appeals (Court) in DeLuca v. Brown, 8 Vet. App. 
202 (1995) wherein it was held that, when a veteran alleges 
functional loss due to pain, the provisions of two VA 
regulations, 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
Under 38 C.F.R. § 4.40 (1998), a disability of the 
musculoskeletal system includes functional loss due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45 
(1998), factors of joint disability include increased or 
limited motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

For proper consideration of the claim for increase under 
these two regulations, a reexamination of the veteran will be 
required since no examination report detailed enough to 
permit a DeLuca analysis is of record.  The Court stated in 
DeLuca that specificity of findings with regard to functional 
loss due to pain is required.  Examinations upon which rating 
decisions are based must adequately portray the extent of 
functional loss due to pain on use or due to flareups.  
It is essential that the examination...adequately portray 
the...functional loss.  DeLuca, at 206.  When the veteran 
claims functional loss due to pain, [t]he medical examiner 
must be asked to express an opinion on whether pain could 
significantly limit functional ability during flare-ups or 
when the [joint] is used repeatedly over a period of time.  
Id.  

In addition ,it is relevant that a significant component of 
the veteran's service-connected back disability appears to 
consist of neurological symptomatology.  Since the next 
higher rating of 40 percent may be assigned under code 5293 
for severe intervertebral disc syndrome manifested by 
recurring attacks with little intermittent relief, a 
neurological examination is necessary.  

In view of the foregoing, and given the duty to assist the 
veteran in the development of his claim under 38 U.S.C.A. 
§ 5107 (West 1991), this claim is REMANDED to the RO for the 
following development:

1.  To complete the record, the RO should 
request that the service department 
verify the dates of all of the veteran's 
periods of ACDUTRA.  

2.  The RO should take appropriate steps 
to obtain all VA outpatient treatment 
records dated since October 1995.  

3.  The veteran should be given an 
opportunity to identify all other medical 
providers, including both physicians and 
institutions (hospitals or clinics), from 
which he has received examination or 
treatment for his back disability in 
recent years.  Upon receipt of proper 
authorization, the RO should attempt to 
obtain all available documentation 
pertaining to such examination or 
treatment.  

4.  The RO should take appropriate steps 
to schedule the veteran for a special VA 
orthopedic examination.  All indicated 
tests and studies should be performed, 
and all clinical findings should be 
reported in detail.  It is essential that 
the claims folder be provided to the 
examiner for review in conjunction with 
the examination, together with a copy of 
this remand.  

On the basis of current findings, a 
thorough review of the file, and a 
history obtained from the veteran, the 
examiner should respond to the following 
questions and provide a full statement of 
the basis for the conclusions reached:

(a) Does the service-connected 
back disability result in 
weakened movement, excess 
fatigability, and 
incoordination, and if so, to 
what extent?

(b) To what extent does 
examination show the following:  
(1) objective indications of 
pain which are visibly manifest 
on movement, (2) the presence 
or absence and degree of muscle 
atrophy attributable to the 
service-connected disability, 
(3) the presence or absence of 
changes suggesting disuse due 
to the service-connected 
disability, and (4) the 
presence or absence of any 
other objective manifestation 
that would demonstrate disuse 
or functional impairment due to 
pain?

5.  The RO should take appropriate steps 
to schedule the veteran for a special VA 
neurological examination.  All indicated 
tests and studies should be performed, 
and all clinical findings should be 
reported in detail.  It is essential that 
the claims folder be provided to the 
examiner for review in conjunction with 
the examination, together with a copy of 
this remand.  

The examiner should state specifically 
whether the veteran experiences periods 
of intermittent relief from neurological 
symptomatology relating to the low back.  
He or she should also indicate whether 
there are persistent symptoms compatible 
with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief.  

6.  After completion of the foregoing, 
the RO should review the examination 
report received to ensure that it is 
adequate to achieve the purposes of this 
remand, as shown in the discussion and 
specifications above.  If all of the 
requested information has not been 
provided, the report should be returned 
as inadequate for rating purposes 
pursuant to 38 C.F.R. § 4.2 (1998).  If 
this is necessary, the physician(s) who 
performed the examinations should be 
given an opportunity to amend the report 
without reexamining the veteran but 
should be free to schedule a 
reexamination if necessary.  All other 
actions necessary for proper follow-up of 
the evidentiary development sought by the 
Board should be taken.

7.  When the record is complete, the RO 
should review the issue of entitlement to 
an increased rating for the service-
connected back disability.  All 
conclusions should be articulated in 
light of the analysis set forth in 
DeLuca, Id., and all applicable VA 
regulations, including 38 C.F.R. §§ 4.40 
and 4.45 (1995), and the relevant 
diagnostic codes from the rating 
schedule, should be specifically 
discussed.

Thereafter, the claim should be returned to the Board for 
further review, if in order, following issuance of a 
supplemental statement of the case to the veteran and his 
representative followed by a reasonable period of time for 
response.  No action is required of the veteran until he 
receives further notice.  The purpose of this remand is to 
obtain additional information.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	R. L. SHAW
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 2 -
